Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
The drawings were received on 3/22/21.  These drawings are not approved. The outside line of FIG. 1 does not represent anything in particular since it encompasses remote satellites, an antenna, and a block labelled PU. There is then a dotted line separating the SAT and ANT from the PU and it is unclear what this represents.  Finally, there is an output of the antenna ANT that .
 Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
The applicant argues that the claim language “complies with an autonomous safety integrity level for functional safety” relates to ASIL which is discussed throughout the specification. It is noted that the claim uses the language “autonomous safety integrity level” whereas the acronym “ASIL” conventionally refers to “automotive safety integrity level.”  For purposes of this Office Action, the claim language “an independent microcontroller that complies with an autonomous safety integrity level (ASIL) for functional safety of electrical and/or electronic signals” represents any processor that is capable of determining a position and that has integrity/safety limits. Additionally, it is noted that limitations from the specification are not incorporated into the claims.  
The claim language “the output position corresponding to a measure of accuracy and a measure of safety” remains indefinite for lacking clarity.  First, position represents coordinate data relative to a frame of reference; it is not understood how position corresponds to a measure of accuracy and a measure of safety.  It is unclear what the metes and bounds of such language are supposed to encompass.  Secondly, the claim lacks any clarity as to what the measure of accuracy or the measure of safety encompass.  The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a Winans v. Denmead, 56 U.S. 330, 343 (1853). Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (referring to "the danger" of importing claim limitations from the specification). See also Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368, 1373 (Fed. Cir. 2006) (stating how the Federal Circuit "will not at any time" bring in claim limitations from the specification); Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186-67 (Fed. Cir. 1998) (following that limitations from the specification are not to be read into the claims).  In the instant case, the claims fail to set forth any measure of accuracy or any measure of safety.  As such the meaning and scope of “the output position corresponding to a measure of accuracy and a measure of safety” are not clearly and distinctly defined.  Moreover, it is unclear what the relationship is between the position and the measure of accuracy and measure of safety.  It is unclear whether this represents an intended limitation or whether this simply refers to the inherent fact that a value of a position has an accuracy/error bound.  Likewise, since no measure of safety is defined in the claim and since no limitations are associated with what it is, the language remains indefinite.  The applicant’s arguments are therefore not persuasive.
Regarding the prior art, the applicant’s sole argument is that none of Stevens, Lo, Dentinger, Roberfroid nor Coatantiec disclose road vehicle and thus do not anticipate meeting the claim language “ASIL . . . in road vehicles” as set forth in claims 1 and 18.  
Initially, it is noted that the claim language is limited to the statement that the safety unit is a “microcontroller that complies with an autonomous safety integrity level (ASIL) for functional safety of electrical and/or electronic systems in road vehicles.”  Such language does not limit the apparatus to “road vehicles” as alleged by the applicant but only that the microcontroller complies with such safety features.  The claim is directed to an “apparatus” for a microcontroller that complies with ASIL. It is also noted that the claim language is directed to a microcontroller that complies with “an autonomous safety integrity level for functional safety.” ASIL compliant microcontroller is described in the specification “(w)ith a GNSS chip, in particular a chip that does not provide any further protection apart from the quality measures that are customary in the sector, and an ASIL chip for the safety unit SU, in particular a chip developed in accordance with ISO 26262, an ASIL position P can be provided by corresponding monitoring. This makes it possible to dispense with rare and expensive ASIL GNSS chips that are in each case individual systems and developments in small numbers (<1,000 p.a.) and are consequently not suitable for the mass market (>1,000,000 p.a.).”  ASIL-compliant microcontrollers have been installed in automobiles since approximately 2011, when the standard was implemented, thus the inclusion of such in a vehicle does not represent any novelty in the art and would be deemed inherent at the time of the instant disclosure.  Secondly, the applicant’s arguments that an aircraft’s integrity/safety requirements are more stringent than an automobile integrity/safety level, fail to overcome the rejection since if a safety level is more stringent than another safety level, it inherently meets the safety level of the lower level.  
Finally, the applicant’s allegations that none of the prior art is directed to a “road vehicle” and thus the claims are patentable is not agreed with.  Again, the independent claims are not deemed to be limited to road vehicles. The claim language in its broadest reasonable interpretation does not require that the vehicle is necessarily a road vehicle, but rather only that 
Contrary to the unsubstantiated allegations, there is nothing in Stevens that limits the vehicle from being a road vehicle.  In fact, both the summary ([0004]-[0007]) and the claims of Stevens are directed to a “navigation user equipment” which is silent as to the requirement of an aircraft.  While “FIG. 1 illustrates an overall diagram of an exemplary integrity application to an aircraft,” Stevens states “Various modifications to these aspects will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other aspects.” Additionally, incorporated by reference therein, documents 8,040,275 and 12/858034 (9,177,282) are directed to road vehicles.  The applicant fails to provide any evidence to suggest otherwise.  Thus, the applicant’s argument lacks support or evidence and is not persuasive since the navigation user equipment is deeded to encompass any navigation vehicle which would include road vehicles.
Contrary to the unsubstantiated allegations, there is nothing in Lo that limits the navigation receiver from being used in a road vehicle.  As it is directed to a navigation receiver, it is clearly a device operable for mobility.  While Lo states “(a)uthentication scenarios in which controlled access satellite receivers are useful include missile guidance, positioning for individual soldiers, and aircraft navigation,
Contrary to the unsubstantiated allegations that none of the prior art is directed to a “road vehicle,” Dentinger discloses the use of the system and method with a mechanical device such as a tractor, grater, forklift, crane or the like (16:31+), each of which meets the scope of a road vehicle.  Thus, the applicant’s argument lacks support or evidence and is not persuasive. Notwithstanding, the rejection over Dentinger is withdrawn in favor of alternative rejections.
Contrary to the unsubstantiated allegations, Roberfroid et al are directed to a navigation system intended to be carried on a carrier, which is exemplified but not limited to vehicles such as an aircraft or a ship. As the broadest reasonable interpretation of a carrier, particularly using a navigation system, encompasses any vehicle, a “road” vehicle is suggested.  The applicant fails to provide any evidence to suggest otherwise.  Thus, the applicant’s argument lacks support or evidence and is not persuasive.
Regarding Coatantiec, while the exemplary embodiment is directed to an aircraft, the hybridized navigation system for use with a multi-GNSS receiver is not limited thereto; “(t)he device of the present invention is described hereinbelow for a use on board an aircraft, but, of course, it is not limited to this sole use, and it can be used on other craft” [0018]. The applicant fails to provide any evidence to suggest that the teachings of Coatantiec could not be used with a different type of craft, such as a road vehicle.  Thus, the applicant’s argument lacks support or evidence and is not persuasive.
Thus, the applicant’s arguments for patentability over the prior art on the basis of the intended use on a road vehicle are not persuasive and do not show any patentable subject matter over such.
Note on priority, as all of the claims are directed to an ASIL-compliant microcontroller, the application does not receive the priority date of document DE 10 2015 222 355.8 since that document appears to lack any teaching of an ASIL compliant microcontroller. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-10, 12-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, it is noted that the applicant consistently uses the language “an autonomous safety integrity level” but has amended the claims by including “(ASIL).” The conventional understanding of the acronym ASIL is “Automotive Safety Integrity Level.”  Thus, the claim language is misdescriptive and confusing.
In claims 1 and 18, it is not clear what is encompassed by the language “evaluating . . . the first absolute position with the second absolute position based on a deviation therebetween to determine an output position.”  If the first position and the second position are compared, it would appear that the result of the comparison is a difference, i.e. a deviation.  However, the claim suggests that the evaluating is “based on a deviation” between the first and second positions.  In what manner is an evaluation of two positions “based on a deviation”? Is there a 
In claims 1 and 18, the claim language “the output position corresponding to a measure of accuracy and a measure of safety” remains indefinite for lacking clarity.  First, position represents coordinate data relative to a frame of reference; it is not understood how position corresponds to a measure of accuracy and a measure of safety.  It is unclear what the metes and bounds of such language are supposed to encompass.  Secondly, the claim lacks any clarity as to what the measure of accuracy or the measure of safety encompass.  The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853). Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (referring to "the danger" of importing claim limitations from the specification). See also Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368, 1373 (Fed. Cir. 2006) (stating how the Federal Circuit "will not at any time" bring in claim limitations from the specification); Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186-67 (Fed. Cir. 1998) (following that limitations from the specification are not to be read into the claims).  In the instant case, the claims fail to set forth any measure of accuracy or any measure of safety.  As such the meaning and scope of “the output position corresponding to a measure of accuracy and a measure of safety” are not clearly and distinctly defined.  Moreover, it is unclear what the 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 12-14, 16, 18-22, 24 and 26 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by 

Claims 1, 2, 7-10, 12-14, 16, 18-22, 24 and 26 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stevens (20140097984) in view of Stahlin et al (DE 102012224103, corresponding to PGPUB 20150330792).
Stevens disclose a system and method for monitoring integrity of GNSS of a vehicle based on a comparison of GNSS location with one or more locations received from at least one other GNSS.  Stevens discloses a system comprising a user equipment navigation receiver 102 that inherently requires an antenna to receive radio wave signals transmitted from GNSS 101, other GNSS 107, and cellular base stations 108, and receives satellite navigation data.  Additionally, an inertial unit 110 is included. The receiver 102 can be implemented in digital electronic circuitry, in computer software, firmware or hardware [0042]+ and thus includes at least one processing unit.  As exemplified in FIG. 3, a first absolute position is provided from a first GNSS location 301 unit and a second absolute position is provided from a second GNSS location 302, wherein the first and second absolute positions are compared 303 and further assessed 305/306/307. Either one of the GNSS location units meets the scope of the safety unit, particularly in light of the implementation in digital electronic circuitry, in computer software, firmware or hardware.  The position information is used as navigation data for a vehicle.  The system may fuse inputs from the GNSS being monitored, another GNSS, signals from known local fixed emitters, user equipment inertial navigation systems, and context and history from previous user equipment navigation paths, make one or more assessments of the integrity of the GNSS based on one or more of the inputs, thus teaching the combination of inertial measurements and GNSS measurements for position determination. As the requirements of ASIL A, B, C, and D are broad and encompass a wide variety of applications, the precision and reliability of the absolute position of the vehicle of Stevens, such as for precision landing, would user equipment is not limited thereto [0049].  The summary ([0004]-[0007]) and the claims of Stevens are directed to a “navigation user equipment” which is silent as to the requirement of an aircraft.  While “FIG. 1 illustrates an overall diagram of an exemplary integrity application to an aircraft,” Stevens states “Various modifications to these aspects will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other aspects” [0047].  Additionally, incorporated by reference therein at [0032] and [0035], documents 8,040,275 and 12/858034 (9,177,282) are directed to road vehicles. Thus, the “user navigation equipment” is deemed to encompass vehicles other than an aircraft and would anticipate a road vehicle to the artisan.  Finally, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  In the instance case, with respect to apparatus claim 18, the safety unit is described by functional language that lacks any structural limitation.
In an effort for compact prosecution, even if the apparatus were to be claimed positively associating the apparatus with a road vehicle and the applicant were to provide evidence that the user navigation equipment of Stevens could not be a road vehicle, such a modification would 
Stahlin et al disclose a system and method for enhancing accuracy in a road vehicle 2 (FIG. 1) with a fusion sensor 4 (processor/controller) that fuses location data 8 based on satellite signals received at a GNSS receiver 6 with driving dynamics data 16 from a motion determination device 14 (inertial sensors [0024]) for the vehicle 2 to provide more precise position and speed data.  The more precisely specified location data 18 can then be used by a navigation appliance 20 even if the GNSS signal 12 is unavailable [0024].  The system and method is based on the consideration that the results of the sensor variable fusion and hence the desired measurement signal should be output with a very high safety level of, by way of example, ASIL B or even ASIL D from ISO standard ISO 26262 [0006].  Stahlin et al also show the fusing of GNSS measurements and driving dynamics signal measurements, such as via a Kalman filter [0029] which can selectively weight the measurements. Specifically, a second processor 46 receives GPS data 8 uses model 38 to provide comparison data 34 corresponding to the satellite data and a first processor (safety unit) receives sensor data 16 from an inertial sensor 14. A Kalman filter 30 in the first processor compares driving dynamics data 16 from the inertial sensor 14 and comparison data 34 associated with the GPS data, to provide the more precisely specified location data 18 as well as provide error budgets for each 40/42.  Plausibility algorithm 52 plausiblizes the more precisely specified location data 18 on the basis of the comparison location data 34 by means of contrasting, i.e. comparing [0038]. The plausibility algorithm then 
Thus, it would have been obvious to modify the navigation user equipment system of Stevens et al in light of the teachings therein, wherein modifications to such will be readily apparent to those skilled in the art, and the generic principles defined therein may be applied to other aspects, and the teachings of the conventionality of navigation equipment systems in automobiles wherein the results of sensors whose measurements are fused meet ASIL standards.  The dependent claims are shown by Stevens et al and/or would be obvious to the artisan in light of the teachings of Stahlen et al.
Claims 1, 2, 12-14, 16-22, and 24 are rejected under 35 U.S.C. 103 as obvious over Roberfroid et al (WO 2015/165908) in view of Coatantiec et al (20120004846).
Roberfroid et al disclose the claimed method and system exemplified in FIG. 1 and is directed to checking integrity of a satellite navigation system on a carrier; while an aircraft and a ship are mentioned they are merely exemplary and nothing in the description or claims represents any vehicle specific constraints that would limit the use to a particular vehicle/carrier desiring navigation and integrity thereof.  Thus, a carrier representing a road vehicle is encompassed by the teachings of Roberfroid et al and is, at the very least, obvious to the skilled artisan in the field of  navigation and integrity monitory thereof. 

    PNG
    media_image1.png
    602
    910
    media_image1.png
    Greyscale

R represents the reception of satellite navigation signals GNSS1 and GNSS2 (e.g. GPS, GLONASS, GALILEO) wherein a first set of data is provided to a first consolidation module (Niveau 1) and a second set is provided to a second consolidation module (Niveau 2).  The GNSS signals associated with GNSS1 and GNSS2 may comprise different groups of satellites from a same system or groups of satellites from different systems.   The first consolidation module comprises “one or more multi-constellation, multi-fault RAIM type algorithms” as described in the bibliography of the publication.  The second consolidation module comprises “a plurality of consolidation units U1, U2 and a test unit T.” A test unit T is configured to perform a test to detect the possible presence of a global fault of one of the constellations GNSS1 and GNSS2, from the navigation solutions developed by the consolidation units U1, U2.  A deviation is calculated between two navigation solutions, associated with the respective GNSS1 and GNSS2 measurements, and comprises position data and speed data.  The system also includes 
While Roberfroid et al teach receiving data from an inertial sensor and determining a navigation solution, e.g. a position, on the basis of navigation data and the inertial data, the combination of information is described so as to “provide a navigation solution by hybridization of the output navigation solution provided by the device D, with data from inertial sensors.”  Thus as understood, one of the navigation solutions provided by the consolidation modules may be combined with inertial sensor data in the output module.  
Coatantiec et al teach the conventionality of hybridizing the satellite data and the inertial data prior to the consolidation algorithm.  While Coatantiec et al relate to air navigation vehicles, “it is not limited to this sole use, and it can be used on other craft” [0018].  It would have been obvious to one of ordinary skill in the art to modify Roberfroid et al by combining the inertial data and the satellite navigation data prior to the testing in the test unit in view of Coatantiec et al since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 1, 2, 7-10, 12-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (20110118979) in view of Robertson et al (9,672,095). 
Mao et al disclose an automotive vehicle with driver assistance including (1) a GNSS receiver configured to receive satellite signals and provide a first position estimation,  (2) a dead reckoning device configured to receive sensor data and provide a second position estimation, (3) a sensor fusion device configured to integrate the first and second position estimations and provide a location estimation, (4) a map matching component configured to perform map matching using data associated with the satellite based first position estimation, (5) a location estimation integrity unit configured (5)(a) to calculate a test statistic by evaluating the map matching position (which was based on the satellite-based first position estimation) and the location estimation (which was based on fusing the first and second position estimations) and (5)(b) comparing the test statistic to a decision threshold, and (6) based on the comparison of the test statistic to a decision threshold to output the location estimation or an indication that the integrity of the location estimation does not satisfy a predetermined accuracy specification, providing a warning or alarm to the user to not use the application when the integrity relied upon by the application does not meet a minimum standard [0051]+.  While Mao et al are directed to an automotive vehicle using navigation and the use of safety and integrity with respect to standards, it does not specifically identify ASIL.
Robertson et al teach a systems and method for automotive vehicles that provide for the management of faults associated with applications having different safety levels and sharing a resource. Each application is assigned a safety level (e.g. a QM or ASIL level), which may differ from the safety level of another application sharing the same resource. FIG. 1 exemplifies a conventional automobile including various microcontrollers and resources complying with ISO 26262 standards in view of the ASIL levels.  ISO 26262 is a risk based standard regarding the functional safety of electrical and electronic systems within road vehicles. 
It would have been obvious to one having ordinary skill in the art to modify Mao et al by utilizing the ISO 26262 standards (ASIL compliant) for automotive vehicles for assigning safety and integrity levels to the various applications of the vehicle including navigation applications in view of the conventionality of such standards as set forth by Robertson et al since applying a known technique to a known device and method ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.  Thus, the use of an ASIL-compliant component associated with the integrity component of Mao et al would meet the scope of the claimed subject matter. As the instant specification lacks any description of what makes an inertial sensor compliant or non-compliant with respect to ASIL, the use of conventional inertial sensors used in dead reckoning are deemed to meet such given the requirement of the various applications to meet the different levels of ASIL.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunther et al (8,855,867) [incorporated by reference into Stahlin et al (20150330792)] disclose a sensor system that is constructed as a part of a motor vehicle control system and at least one of functional facilities is constructed as driving dynamics control function and/or motor vehicle safety function and/or motor vehicle passenger comfort function, wherein especially this at least one function is designed at least partially as a program.  A signal processing facility is constructed in such a manner that it exhibits an information quality evaluation function which, in 
Stahlin et al (20110054716) disclose a vehicle system for navigation and driver assistance including a navigation unit 12, a positioning module 18, map matching module 19, and an ADAS 116.  The positioning module relies on sensors 14 and satellite navigation sensor 15 wherein the sensors 14 include vehicle (inertial) sensors [0067] and surrounding sensors [0055]. Positioning module 18 determines position may use information from several different sensors 14/15.  Thus, Stahlin et al show the conventional components of an ADAS.  
Yousof (8,527,139) discloses the conventionality of safety systems in vehicles (2:38+).  A vehicle includes a plurality of systems, such as a powertrain system, a brake system, a fuel system, etc. Each system includes a plurality of hardware components and safety mechanisms. A safety mechanism may be a physical safety mechanism or a piece of software executed by a processor to act as a safety mechanism. A safety mechanism for a hardware component may perform a remedial action to provide a level of safety if the hardware component fails.  Systems of electrical components of the vehicle may be required to comply with one or more automotive hardware integrity requirements, such as standard 26262 of the International Organization for Standardization (ISO). For example only, a hazard that could occur when one or more elements of a system fail may be required to have a probability of occurrence that is less than a predetermined probability to comply with the ISO 26262 standard.  Yousof disclose “Automotive grade microprocessors have been specifically designed for compliance with one or more of the ASIL classifications of the ISO 26262 standard (2:66+).” Data from sensors 148 that can be used to determine relationships between the vehicle and features outside of the vehicle may be received via the FlexRay bus 144. Data from a global positioning system (GPS) 150, may also be received via the FlexRay bus 144 or another suitable bus. The GPS 150 determines a location of the vehicle. The sensors 148 may include, for example, one or more Lidar (light detection and ranging) sensors, one or more radar based sensors, one or more laser based sensors, optical sensors, one or more cameras, and/or one or more other sensors that can be used to determine relationships between the vehicle and features (e.g., lanes, objects, etc.) outside of (i.e., that are external to) the vehicle.  Referring to FIGs. 2 and 3, the system may comprise an interconnected network of processors including a first processor module 204 which may be an automotive grade processor module, a second processor module 208 may be lightly embedded in the active safety 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646